EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (In thousands, except share data) (Unaudited) Three Months Ended Six Months Ended September 30, September 30, 2008 2007 2008 2007 Earningsper common share - basic Net income $ 621 $ 764 $ 1,307 $ 1,907 Weighted average common shares outstanding 2,468,988 2,490,045 2,473,422 2,497,666 Earningper common share $ 0.25 $ 0.31 $ 0.53 $ 0.76 Earningsper common share – diluted Net income $ 621 $ 764 $ 1,307 $ 1,907 Weighted average common shares outstanding – basic 2,468,988 2,490,045 2,473,422 2,497,666 Effect of dilutive securities - stock options and unvested restricted stock 29,571 69,462 34,144 72,104 Weighted average shares outstanding – diluted 2,498,559 2,559,507 2,507,566 2,569,770 Earningper common share $ 0.25 $ 0.30 $ 0.52 $ 0.74
